Case 1:19-cr-02616-JCH Document 1 Filed 07/12/19 Page 1of5

 

 

 

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint Uu F ZI
A
UNITED STATES DISTRICT COURT “!8UQUERGud > NERCT Count
for the NEW E MEXICO
District of New Mexico JUL I 2 20 19
United States of America ) MI TCHE
v. ) ais A. & ELF E RS
) Case No. Yam MLL LERK
MICHAEL RAJKOVIC )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 6, 2019 in the county of Bernalillo in the
District of New Mexico , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(1); Felon in Possession of a Firearm
This criminal complaint is based on these facts:
See attached affidavit
@ Continued on the attached sheet. A, ZF, (7
Y // v Complainant’ 'S Signature
Leysha Lopez Recci, FBI Special Agent
Printed name and title
Sworn to before me and signed in my presence.
Date: /-12-{ | Kh fbeo leer
Judge’ 's signature
City and state: Albuquerque, New Mexico Kirtan Khalsa, United States Magistrate Judge

 

Printed name and title
1.

Case 1:19-cr-02616-JCH Document 1 Filed 07/12/19 Page 2 of 5

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
INTRODUCTION AND PURPOSE OF THE AFFIDAVIT
[, Leysha Lopez Recci, Special Agent of the Federal Bureau of Investigation (FBI), being first
duly sworn, make this affidavit in support of a criminal complaint and an application for a
warrant to arrest MICHAEL RAJKOVIC, who I believe committed the violations described
below.
This affidavit is based on information obtained from law enforcements officers with the New
Mexico State Police (NMSP) that I have reviewed. This affidavit does not set forth all of my
knowledge, or summarize all of the investigative efforts in this investigation. This affidavit is
in support of a criminal complaint and arrest warrant charging RAJKOVIC with the following
violation: 18 U.S.C. § 922(g)(1) Felon in possession of a firearm.
AFFIANT’S RELEVANT TRAINING AND EXPERIENCE
I have been a law enforcement officer since March 2017, and I am employed as a Special Agent
with the FBI. I am presently assigned to the FBI’s Albuquerque Violent Crime Squad, where
I investigate cases involving violent repeat offenders, kidnappings, crimes against children,
bank robberies, and fugitives. I also assist with investigations of drug trafficking organizations
and gang-criminal enterprises. I have received on-the-job training and worked alongside
experienced law enforcement officers, who have been recognized in courts across the United
States as experts in drug trafficking and possession with intent to distribute controlled
substances.
My investigative experience includes interviewing subjects, targets and witnesses; conducting
surveillance; executing search and arrest warrants; managing cooperating sources; analyzing
records; and working on joint investigations and operations with law enforcement officers from
the Drug Enforcement Administration, New Mexico Department of Corrections, New Mexico

State Police, Albuquerque Police Department and Bernalillo County Sheriff’s Office.

Affidavit for Criminal Complaint and Arrest Warrant |Page |!

 

 
Case 1:19-cr-02616-JCH Document 1 Filed 07/12/19 Page 3 of 5

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
BACKGROUND

5. RAJKOVIC is a convicted felon. His criminal history includes convictions for the following
felony offenses: Receiving or Transferring a Stolen Motor Vehicle in 2008; Unlawful Taking
of a Motor Vehicle, Larceny, and Conspiracy to Commit Larceny in 2011; and False
Imprisonment in 2012. RAJKOVIC was sentenced to prison, probation and parole for these
offenses.

SUMMARY OF THE INVESTIGATION

6. On June 6, 2019, an officer with the New Mexico State Police (NMSP) observed a 2001 Honda
Civic with no registration plate in the designated license plate location on the vehicle. The
officer was driving a marked unit and attempted to conduct a traffic stop, but the vehicle
refused to stop and a pursuit ensued in the vicinity of Louisiana Boulevard and Zuni Road in
Albuquerque, New Mexico. As the vehicle approached the area of Virginia Street and Zuni
Road, the driver exited the moving vehicle and fled on foot. The vehicle continued traveling
without the driver, and the NMSP officer immediately exited his unit and stopped the vehicle
on the curb of Virginia Street. While inside the vehicle, the officer observed a long rifle case
in the passenger side of vehicle. Inside the case, there was a black and silver Dickinson 12
gauge shotgun bearing serial number 173312339. The driver, later identified as RAJKOVIC,
was the only person inside the vehicle.

7. A description of RAJKOVIC was broadcasted, and additional NMSP officers were called to
assist locating RAJKOVIC. RAJKOVIC was wearing a fedora style hat, bright red shorts, a
black t-shirt and he also had a shaved head.

8. NMSP officers eventually made contact with RAJKOVIC near Kirtland Cleaners on Wyoming
Boulevard and attempted to apprehend him, however RAJKOVIC was able to evade officers.

As NMSP officers continued to look for RAJKOVIC around the area, they located a handgun

Affidavit for Criminal Complaint and Arrest Warrant |Page 2

 
Case 1:19-cr-02616-JCH Document 1 Filed 07/12/19 Page 4of5

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
magazine loaded with ammunition and a holster near Kirtland Cleaners, where RAJKOVIC
was last seen. Minutes later, officers received information that RAJKOVIC was seen in a
nearby trailer park around Wyoming Boulevard and Zuni Road. Officers interviewed
witnesses in the trailer park, who stated they saw a male wearing bright red shorts and a black
t-shirt running behind some trees and pointed the officers to the trees where the male was
recently seen. By the trees, NMSP officers located a black Samsung cell phone, a black
handgun with no magazine, and a fedora style hat matching the description of the hat
RAJKOVIC was seen wearing when he exited the vehicle and fled on foot. The handgun can
be described as a Keltec P32, .32 caliber pistol bearing serial number 84656. The magazine
and ammunition located by officers near Kirtland Cleaners fit the handgun and was the same
caliber as the Keltec handgun with no magazine located by the trees.

9. I reviewed the pictures of the scene, and the cell phone and the Keltec handgun were
approximately one foot apart from each other, and the fedora style hat was a short distance
away. NMSP officers searched the cell phone located next to the Keltec handgun, pursuant to
a state search warrant, and obtained information that identified RAJKOVIC as the user of the
cell phone.

10. I conducted an online search of the vicinity covering Virginia Street, Zuni Road and Wyoming
Boulevard in Albuquerque, New Mexico, and verified that Kirtland Cleaners, the trailer park
and the area where RAJKOVIC fled from the vehicle are all within walking distance around
the same block.

11. Based on this information, I believe that RAJKOVIC was in possession of a 12 gauge
Dickinson shotgun when he was driving the Honda Civic and was pulled over by NMSP
officers. I also believe that the Keltec .32 caliber handgun found near RAJKOVIC’s cell phone

and the fedora style hat, and the magazine loaded with ammunition recovered near Kirtland

Affidavit for Criminal Complaint and Arrest Warrant |Page 3

 
 

Case 1:19-cr-02616-JCH Document1 Filed 07/12/19 Page 5of5

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

12.

13.

14.

Cleaners were all dropped by RAJKOVIC as he fled from NMSP officers in the area of Virginia
Street, Zuni Road and Wyoming Boulevard in Albuquerque, New Mexico.

FIREARM DETERMINATION AND INTERSTATE NEXUS
On July 11, 2019, an FBI Certified Firearms Specialist conducted a function check of the
Dickinson 12 gauge shotgun bearing serial number 173312339 and the Keltec P32, .32 caliber
handgun bearing serial 84656, and the firearms functioned as designed. Based on my training
and experience, I believe that and the specified shotgun and handgun meet the definition of a
“firearm.” I am aware that Dickinson and Keltec firearms are manufactured outside New
Mexico.

CONCLUSION

Based on all the above information, I believe there is probable cause to charge RAJKOVIC
with a violation of 18 U.S.C. § 922(g)(1) Felon in possession of a firearm.
Supervisory Assistant United States Attorney Jack Burkhead approved criminal charging in
this matter.

Respectfully Submitted,

(pL.

L€ysha Lépez Recci
FBI Special Agent

 

SUBSCRIBED TO AND SWORN BEFORE ME ON JULY CZ 2019.

KinliaLbo len
Honorable Kirtan Khalsa

United States Magistrate Judge
District of New Mexico

Affidavit for Criminal Complaint and Arrest Warrant |Page 4
